\OOQ\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

COLLIN D. COOK, SBN 251606

E-mail ccook@flsherphillips.com
CHRISTOPHER M. AHEARN, SBN 239089
E-mail cahearn@fisherphillips.com
FISHER & PHILLIPS LLP

2050 Main Street, Suite 1000

Irvine, California 92614

Telephone: (949) 851-2424

Facsimile: (949) 851-0152

Attorneys for Defendant PRIMEFLIGHT AVIATION SERVICES, INC. WHICH WILL DO
BUS[NESS IN CALIFORNIA AS PRIMEFLIGHT OF DE, INC.

ROMAN OTKUPMAN, SBN 249423

E-mail roman@olfla.com

MEGHAN MAERTZ, SBN 276976 F l L f .
E-mail meghan@olfla.com

OTKUPMAN LAW FIRM, A LAW CORPORATION

28632 Roadside Dr., Suite 203 APR [}__.2 2019
Agoura Hills, California 91301 "

Telephone: (818) 293-5623 CLERK, U.S. Dl$TRlCT COURT

Facsimile; (818) 850-1310 :ASTERN mng 21= GAL\FonmA
‘ WCLERK

Attorneys for Plaintiff HERTA GUADALUPE KUHN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

HERTA GUADALUPE KUHN, on behalf Case No: 2:18-cv-02340-JAM-AC
of herself and all others similarly situated,
and on behalf of the general public,
JOINT REPORT REGARDING

Plaintiff, SETTLEMENT AND STIPULATION TO
CONTINUE REPORT DEADLINE;

v. PROPOSED ORDER

PRIMEFLIGHT AVIATION SERVICES, [Originally California Superior Court

INC. WHICH WILL DO BUSINESS IN (Sacramento) Case No. 34-2018~00235596]
CALIFORNIA AS PRIMEFLIGHT OF DE,
rNC., a Delaware Corporation, PRIME
FLIGHT AVIATION SERVICES, INC., a
Ohio Corporation and DOES l through 10,
inclusive,

Defendants.

 

 

 

 

 

JOINT REPORT REGARDOMG SETT;E,EMT AND STIPULATION TO CONTINUE REPORT DEADLINE
~ CASE NO. 2:18-CV-02340-JAM-AC
FPDOCS 35209555.1

 

 

 

Lb.)

\OOO\IO’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Defendant PRIMEFLIGHT AVIATION SERVICES, INC. WHICH WILL DO
BUSINESS IN CALIFORNLA AS PRIMEFLIGHT OF DE, INC. (hereinafter, “PrimeFlight -
DE”) and Plaintiff HERTA GUADALUPE KUHN (hereinafter, “Plaintiff”) (hereinafter,
collectively, the “Parties’?) hereby stipulate as follows.

WHEREAS, the Parties have reached a settlement, Plaintiff will file a motion for
preliminary approval once the settlement has been formalized in long-form agreement As
such, the parties request a further report deadline by no later than April 29, 2019.

NOW THEREFORE, it is so stipulated, as set forth above.

Respectfully submitted,
Dated: March 29, 2019
FISHER & PHILLIPS LLP

By: /s/ Christor)her M. Aheam
COLLIN D. COOK
CHRISTOPHER M. AHEARN
Attomeys For Defendant
PRIMEFLIGHT AVIATION SERVICES,
INC. WHICH WILL DO BUSINESS IN
CALIFORNIA AS PRIMEFLIGHT OF DE,
INC.

Dated: March 29, 2019 Respectfully submitted,

OTKUPMAN LAW FIRM, A LAW
CORPORATION

By: /s/ Roman Otkupman

(as authorized on March 29, 20191
ROMAN OTKUPMAN

MEGHAN MAERTZ
Attomeys for Plaintiff
HERTA GUADALUPE KUHN

l

JOINT REPORT FROM MEDIATION AND STIPULATION TO CONTINUE REPORT DEADLINE
- CASE NO. 2:18~CV-02340-JAM-AC
FPDOCS 35209555.1

 

 

 

.|>L»JN

\IO'\U'I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

¢@g%m)] oRI)ER

Good cause appearing, the Court orders that:

(1) The parties shall flle a fu4rther joint status report, not later than April 29, 2019. If
Plaintiff has flled a motion for preliminary approval of settlement by such date, no report Will be
necessary.

IT IS SO ORDERED.

 

Date: 4 ./ . 20/7

V§i Sta?€s Dfstri'c?]udge ' /

2

 

 

 

JOINT REPORT FROM MEDIATION AND STIPULATION TO CONTINUE REPORT DEADLINE
- CASE NO. 2:18-CV-02340-JAM-AC
FPDOCS 35209555.1

 

 

 

